RIGGS, J.;
concurring in part; dissenting in part.
I dissent from the majority’s affirmance of the property division in this case, because I do not agree with the trial judge’s decision to make an unequal division of the equity in the family home “in lieu of tuition costs and attorney fees.” Those considerations are appropriate to setting the amount of spousal support, ORS 107.105(l)(d), or attorney fees, ORS 107.105(1)(i), but not to the property division. See ORS 107.105(1)(f). Such muddying of the property division waters should be avoided, because it inhibits effective appellate review. In particular, attorney fee awards, like any finding of fact, must be supported by the evidence. Wilson and Wilson, 62 Or App 201, 205-06, 660 P2d 188 (1983). On de novo review in this case, we have no means by which to determine whether the 60-40 percent division is reasonable “in lieu” of attorney fees or tuition.
I would modify the judgment to divide the equity in the home equally and would remand for consideration of attorney fees. Otherwise, I concur with the majority.